Citation Nr: 1426919	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  12-02 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Entitlement to service connection for a bilateral hip disorder.


REPRESENTATION

Appellant represented by:	South Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to December 1986, from February 2003 to May 2004, from May 2005 to November 2005 and from March 2009 to June 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a bilateral hip disorder and a cervical spine disorder.  The Veteran timely appealed that decision.  The RO subsequently granted service connection for the cervical spine disorder in an August 2013 decision thereby removing this matter from appellate consideration.  Because the Veteran did not appeal the ratings or effective dates assigned for this disability, this represents a complete grant of the Veteran's appeal in regard to this claim.  See Grantham v. Brown, 114 F.3d 1156   (Fed. Cir. 1997).  

Other issues that were resolved by grants following initiation of an appeal include the appeal of a September 2010 denial of service connection for a psychiatric disorder and for a right hand disability of Dupuytren's contracture, which was granted in full by a February 2011 Decision Review Officer (DRO) decision.  Also an appeal of a September 2012 determination that assigned an effective date of a temporary total disability rating from June 14, 2011 to August 1, 2011 was resolved by a December 2012 rating decision that extended the effective date for the temporary total disability rating from June 14, 2011 to September 1, 2011, which was the date requested by the Veteran at a DRO hearing held in November 2012.  See Grantham, supra.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Unfortunately the Board finds it necessary to remand this matter due to major deficiencies present in a May 2013 VA examination and its August 2013 addendum.  The May 2013 examination to address the nature and etiology of the claimed bilateral hip disorder is noted to have failed to review the claims file, and further did not include review of any X-rays, including those taken later in May 2013.  The August 2013 addendum with claims file review is noted to be of no probative value regarding this issue as it addressed whether the Veteran had a bilateral knee disorder, with no mention of the hips.

The Board notes that the claims file contains numerous service treatment records, including those from the Veteran's most recent service in Iraq between March 2009 and June 2010.  These records not only include documentation of the February 2010 accident involving his falling from a piece of military equipment, to which he attributes his current hip complaints, but also document instances of treatment for hip complaints and problem lists including joint pain of the hips in January 2010 before this incident, with X-rays interpreted by a physician to show right hip degenerative changes.  Elsewhere the service treatment records from earlier periods of service and deployments suggest that bilateral hip complaints were long standing and possibly dating back to his first enlistment from September 1981 to December 1986.  These include records from November 2003 which describe an 18 year history of hip pain, with a history of his having jumped out from a window around 1985.  Clearly re-examination is necessary to address the complete records in the claims file, including these pertinent service treatment records, as well as affording the Veteran a thorough evaluation of the nature and severity of the bilateral hip condition.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request that the Veteran provide the names and addresses of any health care providers, VA or private, who have provided treatment for his bilateral hip disability that are not already of record.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  

2.  Thereafter, following completion of the above development, schedule the Veteran for examinations by a physician who specializes in orthopedic disabilities, to include a joints examination to ascertain the nature and etiology of any current bilateral hip disability.  All necessary tests should be performed (including X-ray and radiographic tests of the hips such as MRI/CT scan if indicated).  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.  

The examiner should specifically indicate whether it is as likely as not (i.e. a 50 percent or greater probability) that any current left hip and/or right hip disability found on examination is etiologically related to any period of active service, or if pre-existing any period of active service, was aggravated by such service.  For reference purposes, his active periods of service are from September 1981 to December 1986, from February 2003 to May 2004, from May 2005 to November 2005 and from March 2009 to June 2010.  The examiner should address the following:

Does the Veteran have a current disability of either or both hips?

If any left or right hip disorder currently diagnosed is shown to preexist any period of active service the examiner should address whether any such disorder is congenital or developmental in nature.  If so was such congenital disorder subject to a superimposed chronic disease or injury (as opposed to an acute increase in pain) during his period of active service?

* If any diagnosed disorder of the left or right hip is not congenital or developmental and clearly and unmistakably pre-existed any period of service, did it clearly and unmistakably not undergo an increase in severity in service beyond its natural progress?

* For any diagnosed disorder of the left or right hip not otherwise shown to pre-exist any period of active service,  please state whether it is at least as likely as not (at least a 50 percent probability) that the disability was incurred or aggravated in service or if degenerative joint disease (DJD) was manifested either during a period of active service or within the first post service year.

The rationale for any opinion should be set forth.  In addressing this matter the examiner should address the pertinent evidence in the service treatment records, post service medical records and examinations, as well as the lay evidence provided by the Veteran.  Particular attention should be paid to the service treatment records that include a January 2010 record that interpreted a right hip X-ray as showing evidence of degenerative changes, in addition to the evidence suggesting that the Veteran had long standing bilateral hip problems dating back as far as his first enlistment between September 1981 to December 1986, as well as the evidence regarding a fall approximately 10 feet from a military vehicle in Iraq in February 2010.  The claims folder should be made available to the examiner in conjunction with the examination.  

Any opinion offered should include an explanation of supporting comprehensive rationale based on sound medical principles and facts.

3.  After completion of the above and after undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues remaining on appeal, to include consideration of the additional evidence obtained since it last adjudicated this claim.  Specific consideration should be given to all evidence received since the last SSOC.  If a benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



